*315The court decided that the plaintiff was entitled to recover, in an opinion
per curiam,
as follows:
Plaintiff, a commissioned officer in the United States Marine Corps, sues for the rental allowance of an officer of his rank and grade, without dependents, for the period from September 24, 1930, to October 31, 1931. From November 7, 1930, to November 4, 1931, plaintiff was attached on active duty to the Fourth Brigade of the Marine Corps at Shanghai, China.
Plaintiff was paid the rental allowance prescribed by law from September 24, 1930, to November 7, 1930, both inclusive. During the remainder of the claim period there was available to plaintiff for occupancy Government quarters consisting of one room. Under such facts plaintiff is entitled to recover the difference in value between the quarters made available by the Government and the value of those to which he was entitled under law, namely, two rooms. Hartsel v. United States, 92 C. Cls. 127; Francis v. United States, 89 C. Cls. 78; Beery v. United States, 87 C. Cls. 557; Byrne v. United States, 87 C. Cls. 241; and Hollister v. United States, 92 C. Cls. 137. The fact that plaintiff, believing the quarters furnished inadequate, voluntarily moved out and leased others at his own expense does not remove the case *316from the rule of the above decisions. There can be no recovery for the furniture purchased by plaintiff for use in his quarters. Taxis v. United States, 91 C. Cls. 305.
Plaintiff is entitled to recover $235.34. It is so ordered.